                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

DINA CAPITANI                         )
                                      )
       Plaintiff                      )
                                      )
v.                                    )               Civil Action No. 3:19-cv-00120
                                      )
WORLD OF MINIATURE BEARS, INC., )
individually, and d/b/a MINIBEARGEMS, )
and MINI BEAR GEMS, and               )
MINIBEARSGEMS & GIFTS, INC.,          )
individually, and d/b/a MINIBEARGEMS )
and MINI BEAR GEMS                    )
                                      )
       Defendants.                    )



                NOTICE OF WITNESS APPEARANCE BY DEFENDANTS


       COMES NOW the Defendants, World of Miniature Bears, Inc. and MiniBears Gems & Gifts,

Inc., by and through counsel, and hereby notifies the court that Ms. Theresa Yang will be present in

person to be called as a witness for the trial set in this matter on September 1, 2020.

                                              Respectfully submitted,

                                               /s/ Desireé J.C. Goff
                                              John A. Beam, III (# 11796)
                                              Desireé J.C. Goff (#31136)
                                              709 Taylor Street
                                              P.O. Box 280240
                                              Nashville, TN 37228
                                              Telephone: 615-251-3131
                                              Facsimile: 615-252-6404
                                              Attorneys for Defendants




                                                  1


   Case 3:19-cv-00120 Document 100 Filed 08/31/20 Page 1 of 2 PageID #: 1711
                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2020, I electronically filed the Notice of Witness

Appearance with the Clerk of this Court using the CM/ECF system which will automatically

send email notification of such filing to the following parties who are CM/ECF participants:

Autumn L. Gentry, Esq.
Dickinson Wright, PLLC
424 Church Street, Suite 800
Nashville, Tennessee 37219
Attorney for Plaintiff Capitani
                                                         /s/ Desireé Goff
                                                     Desireé Goff




                                                2


  Case 3:19-cv-00120 Document 100 Filed 08/31/20 Page 2 of 2 PageID #: 1712
